 Case 2:19-cv-08751-KK Document 25 Filed 10/27/20 Page 1 of 1 Page ID #:793




 1
 2
 3                                                           JS-6
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   RASHIDA L.,                                Case No. CV 19-8751-KK
11                             Plaintiff,
12                       v.                     JUDGMENT
13   ANDREW M. SAUL, Commissioner of
     Social Security,
14
                               Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: October 27, 2020
22                                          HONORABLE KENLY KIYA KATO
                                            United States Magistrate Judge
23
24
25
26
27
28
